                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA



                                                       Civil Action No.: 2:20-cv-01556
   HIGH OFF LIFE, LLC,
                       Plaintiff,
           v.                                          JURY TRIAL DEMANDED


   FREEBANDZ PRODUCTIONS, LLC, and
   SONY MUSIC HOLDINGS, INC.

                        Defendants.




                                      ORDER OF COURT

       AND NOW, this            S°r,i       day of     jU:,,1,m,/,;,,/1-               2020, upon

consideration of the Motion for Admission Pro Hae Vice of Stephen C. McArthur, presented by

Stephen C. McArthur on behalf of Plaintiff in this matter, and good cause having been shown, it

is hereby ADJUDGED, ORDERED and DECREED that the Motion is GRANTED and attorney

Stephen C. McArthur is specifically admitted to the bar of this Court for purposes of this particular

action as attorney for Plaintiff High Off Life, LLC.
